         Case 3:20-cv-02569-MMC Document 46 Filed 09/15/20 Page 1 of 6



 1    PETER B. MORRISON (SBN 230148)
      peter.morrison@skadden.com
 2    SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
      300 South Grand Avenue, Suite 3400
 3    Los Angeles, California 90071-3144
      Telephone: (213) 687-5000
 4    Facsimile: (213) 687-5600
 5    ALEXANDER C. DRYLEWSKI (admitted pro hac vice)
      alexander.drylewski@skadden.com
 6    MICHAEL W. RESTEY JR. (admitted pro hac vice)
      michael.restey@skadden.com
 7    SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
      One Manhattan West
 8    New York, New York 10001
      Telephone: (212) 735-3000
 9    Facsimile: (212) 735-2000
10    Attorneys for Defendants
      MAKER ECOSYSTEM GROWTH HOLDINGS, INC.
11    AND MAKER ECOSYSTEM GROWTH FOUNDATION
12

13                         IN THE UNITED STATES DISTRICT COURT

14                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

15                                   SAN FRANCISCO DIVISION

16    PETER JOHNSON, individually and on     )   Case No.: 3:20-cv-02569-MMC
      behalf of all other similarly situated,)
17                                           )   THE MAKER DEFENDANTS’
                                Plaintiff,   )   OPPOSITION TO PLAINTIFF’S
18                                           )   REQUEST TO FILE SUR-REPLY BRIEF
                   v.                        )
19                                           )
      MAKER ECOSYSTEM GROWTH                 )   Date:        October 2, 2020
20    HOLDINGS, INC., a foreign corporation; )   Time:        9:00 a.m.
      MAKER ECOSYSTEM GROWTH                 )   Courtroom:   7
21    FOUNDATION, a foreign corporation;     )   Judge:       Hon. Maxine M. Chesney
      and DAI FOUNDATION, a foreign          )
22    corporation,                           )
                                             )
23                              Defendants. )
                                             )
24                                           )
                                             )
25

26
27

28

     THE MAKER DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST         Case No.: 3:20-cv-02569-MMC
     TO FILE SUR-REPLY BRIEF
         Case 3:20-cv-02569-MMC Document 46 Filed 09/15/20 Page 2 of 6



 1          The Maker Defendants respectfully submit this opposition to Plaintiff’s request to file a sur-
 2 reply in connection with the Maker Defendants’ Motion to Compel Arbitration (the “Request”).1

 3 I.       Introduction
 4          Plaintiff’s purported sur-reply (“Sur-Reply”) is improper. Contrary to his assertion, the
 5 purported Sur-Reply fails to identify any “new arguments” in the Maker Defendants’ Reply Brief to

 6 which Plaintiff must respond. Rather, Plaintiff concedes that the purported Sur-Reply merely

 7 reiterates the same arguments Plaintiff already asserted in his previous Opposition brief. His very

 8 own Sur-Reply states that its arguments are the same as those “laid out in the Opposition.” (Sur-

 9 Reply at 1.) Accordingly, Plaintiff cannot identify a proper basis for a sur-reply, and the Court should
10 deny Plaintiff’s Request.

11          In addition, Plaintiff’s purported Sur-Reply underscores why the Court should grant the
12 Maker Defendants’ motion to compel arbitration (the “Motion”). (Sur-Reply at 3.) The Sur-Reply,

13 just like Plaintiff’s Opposition, makes clear that Plaintiff’s arguments concern the scope of the 2018

14 Terms of Service. The 2018 Terms of Service, to which Plaintiff has conceded he knowingly

15 assented, delegate resolution of questions about scope to the arbitrator, as opposed to the Court.

16 II.      Plaintiff Fails to Meet the Standard for Submission of a Sur-Reply
17          A court should permit a sur-reply “only where a valid reason for such additional briefing
18 exists.” Viasat, Inc. v. Acacia Commc’ns, Inc., No. 3:16-CV-00463-BEN-JMA, 2018 WL 3198798,

19 at *1 (S.D. Cal. June 26, 2018) (citing Hill v. England, No. CV-F-05869-REC-TAG, 2005 WL

20 3031136, at *1 (E.D. Cal. Nov. 8, 2005)). Courts permit sur-replies, unlike here, when parties raise

21 new arguments in their reply brief not addressed in their opening papers. See, e.g., Sekera v. Allstate

22 Ins. Co., 763 F. App’x 629, 632 (9th Cir. 2019); Ghosh v. City of Berkeley, No. C-14-2922 MMC,

23 2015 WL 1516925, at *1 n.1 (N.D. Cal. Apr. 1, 2015) (Chesney, J.).

24          Here, Plaintiff contends the Court should permit the filing of a sur-reply because the Maker
25 Defendants asserted new arguments “not addressed or contemplated by their opening brief.”

26 (Request at 1.) Plaintiff is wrong.
27   1
    Unless otherwise indicated, all capitalized terms have the same meanings ascribed to them in the
28 Maker Defendants’ reply in further support of the Motion to Compel Arbitration (ECF No. 44,
   “Reply”).
                                                    1
     THE MAKER DEFENDANTS' OPPOSITION TO PLAINTIFF'S REQUEST                   Case No.: 3:20-cv-02569-MMC
     TO FILE SUR-REPLY BRIEF
         Case 3:20-cv-02569-MMC Document 46 Filed 09/15/20 Page 3 of 6



 1          First, Plaintiff’s Sur-Reply does not respond to any new argument the Maker Defendants
 2 asserted in reply. Rather, Plaintiff’s Sur-Reply repeats the same arguments Plaintiff asserted in his

 3 Opposition brief. See Cooper v. Curallux LLC, No. 20-cv-02455-PJH, 2020 WL 4051466, at *1

 4 (N.D. Cal. July 20, 2020) (“Upon review, the sur-reply does not address any new issues raised in the

 5 reply and only seeks to get in the last word on cases cited by defendant.”). For example, Plaintiff

 6 again argues that the single-collateral DAI system is a separate and distinct product from the multi-

 7 collateral DAI system. (Sur-Reply at 1-4; cf. Opp. at 16-17.) In doing so, Plaintiff relies on the same

 8 purported bases identified in his Opposition and explicitly recognizes that he is repeating his

 9 Opposition arguments. (Sur-Reply at 1-2 (“As laid out in the Opposition, ‘the entire core’ of the
10 CDP-based Sai System had to be “rewritten,” and that to take advantage of the Vault-based Dai

11 System users had to ‘upgrade’ to the Dai System . . . .”).) Courts repeatedly hold that a sur-reply is

12 inappropriate where it reargues the same points previously asserted. See, e.g., Opticurrent, LLC v.

13 Power Integrations, Inc., No. 17-cv-03597-WHO, 2018 WL 6727826, at *17 (N.D. Cal. Dec. 21,

14 2018).

15          Second, Plaintiff takes issue with the Maker Defendants’ citation in the reply brief to Cooper
16 v. Adobe Systems Inc., No. 18-cv-06742-BLF, 2019 WL 5102609 (N.D. Cal. Oct. 11, 2019). The

17 Maker Defendants cited Adobe Systems Inc. to demonstrate that (i) Plaintiff’s position concerns the

18 scope of the arbitration agreement at issue, not whether an agreement to arbitrate exists, and (ii) the

19 2018 Terms of Service delegate any questions concerning the scope of the arbitration provision to

20 the arbitrator as opposed to this Court. (See Reply at 6-7.) Such citation directly responds to

21 Plaintiff’s position in his Opposition (Opp. at 14-16), and supports the arguments the Maker

22 Defendants explicitly first raised in their Opening Brief. (See Maker Def. Br. at 12-13.)2 The Maker

23 Defendants’ citation to a new case on Reply, as opposed to the assertion of a new argument on Reply,

24
     2
25   Plaintiff’s argument that the Court must give him the benefit of all reasonable inferences on this
   motion is incorrect. The sole case upon which he relies (Sur-Reply at 3) involved a dispute as to the
26 existence of an arbitration agreement. Here, by contrast, Plaintiff’s argument goes to the scope of
   the 2018 Terms of Service and not whether a contract was formed in the first place. In cases
27 involving disputes about the scope of a valid arbitration agreement, the “liberal federal policy
   favoring arbitration” applies. AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011) (citation
28 omitted); Republic of Nicar. v. Standard Fruit Co., 937 F.2d 469, 475 (9th Cir. 1991).
                                                                                                    (cont’d)
                                                      2
     THE MAKER DEFENDANTS' OPPOSITION TO PLAINTIFF'S REQUEST                   Case No.: 3:20-cv-02569-MMC
     TO FILE SUR-REPLY BRIEF
          Case 3:20-cv-02569-MMC Document 46 Filed 09/15/20 Page 4 of 6



 1 is not grounds for permitting a sur-reply, particularly when such citation supports the very arguments

 2 the Maker Defendants asserted in their Opening Brief. See Order Denying Plaintiffs’ Surreply

 3 Motion for Leave to File, Emma C. v. Delaine Eastin, No. 96-cv-04179-TEH (N.D. Cal. July 31,

 4 2015) (“Allowing non-moving parties to file a surreply every time a reply includes additional case

 5 support would effectively institute a four-part briefing schedule.”).3

 6          Third, and again contrary to Plaintiff’s position, the Maker Defendants’ arguments regarding
 7 the scope of the 2018 Terms of Service are not new. Rather, they are directly responsive to arguments

 8 Plaintiff made in his Opposition, in which Plaintiff argued repeatedly that the scope of the 2018

 9 Terms of Service did not cover the dispute at issue. (Opp. at 14-20.) In their Reply, the Maker
10 Defendants responded that Plaintiff’s argument was solely a challenge about the scope of the 2018

11 Terms of Service, and therefore, as argued in their Opening Brief, the Court should compel

12 arbitration because the 2018 Terms of Service delegate all such questions to the arbitrator as opposed

13 to this Court. (Reply at 5-9.) The Maker Defendants are permitted to respond to arguments raised

14 in the Opposition, and such responses do not open the door to a sur-reply. See Synopsys, Inc. v.

15 Mentor Graphics Corp., No. 12-6467 C MMC, 2013 WL 6577143, at *1 (N.D. Cal. Dec. 13, 2013)

16 (Chesney, J.) (denying request to file sur-reply where Defendants’ arguments were not new, but

17 rather were responsive to the arguments in Plaintiff’s opposition); Celgard, LLC v. Shenzhen Senior

18 Tech. Material Co. (US) Rsch. Inst., No. 19-cv-05784-JST, 2020 WL 1548513, at *4 n.9 (N.D. Cal.

19 Mar. 5, 2020) (same); Hill v. Xerox Corp., No. C12-0717-JCC, 2014 WL 3396098, at *5 (W.D.

20 Wash. July 10, 2014) (“[T]he ‘new’ subjects raised in the Reply are largely responses to Defendants’

21 arguments. Plaintiff was not required to anticipate Defendants’ arguments, and the failure to do so

22 does not justify another round of lengthy briefing.”), aff’d sub nom. Hill v. Xerox Bus. Servs., LLC,

23 771 F. App’x 771 (9th Cir. 2019).

24
     3
25   In this regard, Plaintiff also seeks to rely on Local Rule 7-3(d)(1) to justify his Sur-Reply. (Request
   at 2.) Plaintiff misunderstands this Local Rule. Rule 7-3(d)(1) allows a party to file an objection
26 based on new evidence. A case citation is not evidence. Accordingly, Rule 7-3(d)(1) does not apply.
   In any event, an objection to new evidence under 7-3(d)(1) must be filed within seven days of the
27 reply, may not exceed five pages of text, and cannot include further argument on the motion. Here,
   Plaintiff’s filing came more than seven days after the reply, exceeds five pages of text, and includes
28 further argument. Plaintiff also argues that his Request should be granted because this is “a matter
   of public importance.” Tellingly, Plaintiff cites no authority to support this contention.
                                                        3
     THE MAKER DEFENDANTS' OPPOSITION TO PLAINTIFF'S REQUEST                    Case No.: 3:20-cv-02569-MMC
     TO FILE SUR-REPLY BRIEF
          Case 3:20-cv-02569-MMC Document 46 Filed 09/15/20 Page 5 of 6



 1 III.     The Purported Sur-Reply Confirms That the Court Should Compel Arbitration
 2          Plaintiff’s Sur-Reply underscores why the Court should grant the Maker Defendants’ Motion.
 3 In addition to the repetition of arguments he made in his Opposition, Plaintiff’s Sur-Reply again

 4 makes critical admissions that are dispositive to this Motion. In the purported Sur-Reply, Plaintiff

 5 concedes: “[a]t issue, then, is . . . whether the 2018 Terms—or any terms at all—can be enforced

 6 with regard to Vaults.” (Sur-Reply at 3.) This is the Maker Defendants’ very point. As explained

 7 in the Reply, Plaintiff’s Opposition is nothing more than a disagreement as to the scope of the 2018

 8 Terms of Service (i.e., whether the 2018 Terms of Service—the only agreement that the Maker

 9 Defendants seek to enforce through this motion—apply to Plaintiff’s claims). (Reply at 5-7.)
10 Plaintiff concedes in the Opposition that he knowingly assented to the 2018 Terms of Service by

11 affirmatively clicking his acceptance. (Opp. at 3-4, 6.) Accordingly, because the 2018 Terms of

12 Service delegate issues of arbitrability, an arbitrator as opposed to the Court must decide any

13 questions concerning whether that valid agreement encompasses Plaintiff’s claims. (Reply at 7-9.)4

14          Additionally, Plaintiff claims that he stands ready to amend his Amended Complaint to
15 “conform” to his new theory of liability, asserted for the first time in his Opposition in order to avoid

16 the consequences of the arbitration provision in the 2018 Terms of Service. (Sur-Reply at 2 n.4.)

17 This highlights that Plaintiff sought to rely on the opening of his account in 2018 in his Complaint

18 (thus implicating the 2018 Terms of Service and the risk disclosures and arbitration provision

19 contained therein), which he is seeking to disavow now that it is contrary to his desire to avoid

20   4
       Plaintiff also argues that, in order for the 2018 Terms of Service to apply, they needed to be
21   modified, which is only permissible with Plaintiff’s consent. (Sur-Reply at 2-3.) This argument,
     like all of Plaintiff’s arguments, goes to the scope of the 2018 Terms of Service and has been
22   delegated to the arbitrator to decide. Plaintiff tellingly does not point to any language in the 2018
     Terms of Service that limits the application of such 2018 Terms of Service in the manner Plaintiff
23   suggests. To the contrary, the plain terms of the 2018 Terms of Service provide that the arbitration
     provision continues to apply after termination of the agreement. (Reply at 6.) The only case Plaintiff
24   cites on this point, Douglas, addresses whether a defendant may seek to enforce a later-revised set
     of terms of which the plaintiff was not notified. See Douglas v. U.S. Dist. Ct. for Cent. Dist. of Cal.,
25   495 F.3d 1062, 1065-66 (9th Cir. 2007). This case is inapposite here, as Defendants only seek to
     enforce the 2018 Terms of Service—the very terms to which Plaintiff admittedly agreed. While
26   Plaintiff suggests in his Sur-Reply, for the first time, that the Maker Defendants cannot enforce the
     2018 Terms of Service, this issue was raised in the Maker Defendants’ Opening Brief and Plaintiff
27   could and should have addressed it in his Opposition, which he did not. A sur-reply is not the proper
     vehicle to belatedly raise arguments that were not raised in opposition. See Morales v. Lexxiom, Inc.,
28   No. CV 09-6549 SVW (DTBx), 2010 WL 11507515, at *9 (C.D. Cal. Jan. 29, 2010).
                                                                                                      (cont’d)
                                                        4
     THE MAKER DEFENDANTS' OPPOSITION TO PLAINTIFF'S REQUEST                     Case No.: 3:20-cv-02569-MMC
     TO FILE SUR-REPLY BRIEF
          Case 3:20-cv-02569-MMC Document 46 Filed 09/15/20 Page 6 of 6



 1 arbitration. Courts regularly reject such strategies to avoid arbitration. See, e.g., Larson v. Speetjens,

 2 No. C05-3176 SBA, 2006 WL 2567873, at *7 (N.D. Cal. Sept. 5, 2006) (“No person can be permitted

 3 to adopt that part of an entire transaction which is beneficial to him/her, and then reject its burdens.”),

 4 order clarified, No. C05-3176 SBA, 2006 WL 3365589 (N.D. Cal. Nov. 17, 2006); Daniels v.

 5 Painter, No. CV 16-03782-RSWL-Ex, 2016 WL 11498957, at *7 (C.D. Cal. Sept. 16, 2016)

 6 (“Court[s] can look to the complaint for duties the [d]efendant has [allegedly] breached to determine

 7 the interconnectedness of the claims and the underlying contract.”); see also (Maker Def. Br. at 14-

 8 18; Reply at 12). The Court should do so here as well.5

 9 IV.      Conclusion
10          For the reasons above, the Court should deny Plaintiff’s Request for Sur-Reply in this matter.
11 If the Court grants Plaintiff’s Request, the Maker Defendants respectfully request leave to file a brief

12 in response thereto.

13 DATED:           September 15, 2020
                                              SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
14

15
                                              By:        /s/ Peter B. Morrison
16                                                       PETER B. MORRISON
                                                         Attorneys for Defendants
17                                             MAKER ECOSYSTEM GROWTH HOLDINGS, INC.
                                              AND MAKER ECOSYSTEM GROWTH FOUNDATION
18

19

20

21
     5
22     Although Plaintiff’s Sur-Reply should not be considered, his attempt to distinguish Cooper v. Adobe
     Systems Inc., No. 18-cv-06742-BLF, 2019 WL 5102609 (N.D. Cal. Oct. 11, 2019), also lacks all
23   merit. Charitably read, Plaintiff asserts that Adobe Systems Inc. is distinguishable because (1) Adobe
     was a party to the terms at issue, (2) there were no changes between different versions of Adobe’s
24   terms, and (3) the parties did not contest the application of the terms to the different products. (Sur-
     Reply at 4-6.) As to the first point, this is a transparent attempt to respond to an argument the Maker
25   Defendants made in their Opening Brief (Maker Def. Br. 13-18), to which Plaintiff apparently chose
     not to respond in his Opposition. Regarding Plaintiff’s second point, the court in Adobe Systems Inc.
26   actually said nothing about different versions of Adobe’s terms, instead only noting that the dispute
     resolution procedure did not change between the time that Plaintiff “clicked and accepted” the terms
27   and later accessed the problematic software. 2019 WL 5102609, at *3. That is indistinguishable
     from the facts here. Finally, Plaintiff’s third argument entirely misses the point. The plaintiff in
28   Adobe Systems Inc. argued that his use of the software was not encompassed by the terms of service
     to which he agreed when using a different program. That is the exact situation here.
                                                           5
     THE MAKER DEFENDANTS' OPPOSITION TO PLAINTIFF'S REQUEST                      Case No.: 3:20-cv-02569-MMC
     TO FILE SUR-REPLY BRIEF
